MADDOX, Justice
(concurring specially).
I concur in the judgment to quash the writ in this case as having been improvidently granted, but I must point out again that I do not believe that “the trial court ... must determine the child’s dependency, ” Fessler v. State Dept. of Human Resources, 567 So.2d 301, 301 (Ala.Civ.App.1989) (emphasis added), before parental rights can be terminated. As I stated in Ex parte Beasley, 564 So.2d 950 (Ala.1990) (Maddox, J., concurring in the result), there is no requirement, in my opinion, that a petitioning party show that the child is “dependent.” In Ex parte Beasley, I set forth, in some detail, my reasons for believ*304ing that our Child Protection Act makes no such requirement. I agree, however, that in this case the judgment of the trial court, which was affirmed by the Court of Civil Appeals, correctly determined the case on the merits.